--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SECOND AMENDMENT TO BINDING LETTER OF INTENT


THIS SECOND AMENDMENT TO BINDING LETTER OF INTENT (this "Second Amendment") is
made by and between Vortex Blockchain Technologies Inc. (formerly UA Granite
Corporation), a Nevada corporation (the "Company"), and Vortex Network, LLC, an
Iowa limited liability company ("Vortex"), effective as of September 25, 2018.
WHEREAS, the Company and Vortex previously entered into that certain Binding
Letter of Intent, dated as of March 7, 2018 (the "LOI"), and that certain First
Amendment to Binding Letter of Intent, dated as of March 30, 2018 (the "First
Amendment"); and
WHEREAS, the Company and Vortex desire to further amend the LOI to (i) extend
the effective term of the LOI, (ii) remove the Company's obligation to make a
second advance in the amount of $750,000 to Vortex, (iii) remove the Company's
future financing obligations, and (iv) make certain other changes, as set forth
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.  Integration.  The foregoing recitals are true and correct and are
incorporated herein in their entirety.  This Second Amendment shall be deemed a
part of, but shall take precedence over and supersede any provisions to the
contrary contained in the LOI, as amended by the First Amendment.
2.
LOI Advance.  Paragraph 1 of the LOI is hereby amended and restated in its
entirety to read as follows:

"1. This LOI constitutes a binding agreement with regard to the various matters
set forth herein and shall become effective on execution of this LOI. The
Company understands that time is of the essence with respect to an advance in
the amount of USD $750,000 and hereby agrees to provide such advance of USD
$750,000, in immediately available funds, within thirty (30) days of the
execution of this LOI (the "LOI Advance"). The LOI Advance will be subject to
the terms and conditions of a Secured Promissory Note and Security Agreement in
the Form of Exhibit A attached hereto."
1

--------------------------------------------------------------------------------



In connection with the foregoing amendment and restatement of Paragraph 1 of the
LOI, which has the effect of removing the Company's obligation to deliver a
second advance in the amount of $750,000 to Vortex, (i) the references to the
"LOI Advances" in Paragraphs 3 and 6 of the LOI are hereby amended to reflect
references to the "LOI Advance," (ii) the references to the "Secured Promissory
Notes" and the "Security Agreements" in Paragraph 3 of the LOI are hereby
amended to reflect references to the "Secured Promissory Note" and the "Security
Agreement," respectively, and (iii) the reference to the "Advance" in Paragraph
12 of the LOI is hereby amended to reflect a reference to the "LOI Advance."

 
3.
Definitive Agreement.  Paragraph 2 of the LOI is hereby amended and restated in
its entirety to read as follows:

"2. The Company and Vortex agree that they will enter into a mutually agreed
upon definitive agreement containing substantially the same terms and provisions
as set forth in Paragraphs 3-14 of this LOI on or before October 31, 2018 (the
"Definitive Agreement")."
4.
Financing Obligations.  The second paragraph in Paragraph 6 of the LOI is hereby
deleted in its entirety, and Paragraph 6 of the LOI is hereby amended and
restated in its entirety to read as follows:

"6. In consideration for the proposed transactions, the Company shall, upon
completion of the Closing, issue 65,000,000 shares of common stock of the
Company to the currently existing members of Vortex (the "Vortex Members").
Within sixty (60) days of the execution of this LOI, the Company commits to
offer and sell up to 2,500,000 shares of its common stock at a price of $1.00
per share (or such price as calculated on a pre-stock split basis) and warrants
to purchase up to 2,500,000 shares of its common stock (the "Financing") in part
to satisfy the amount payable under the LOI Advance. The warrants will be issued
in two series, Series A and B, each series exercisable for a period of twelve
(12) months (subject to acceleration in certain circumstances) at a price of
$1.25 per share (as adjusted for stock splits and dividends) for Series A and at
a price of $1.50 per share for Series B, provided, however, the Company has call
options to exercise each series of warrants for cash if the volume weighted
average price ("VWAP") of the Company's common stock is above $1.25 per share or
above $1.50 per share (as adjusted for stock splits and dividends), according to
each Series' exercise prices, respectively, over a consecutive five (5) trading
day period. If the Company exercises either call option, the Company shall issue
to the holder(s) of such warrant, a new twelve month warrant to purchase up to
the equivalent number shares of its common stock for the respective Series A or
Series B warrant, with an exercise price for the respective Series equal to the
greater of: (a) 90% of the VWAP of the Company's common stock for the 5 trading
days preceding such call option exercise; or (b) the same exercise prices as the
respective original Series A or B warrants. The Company shall be obligated to
file a registration statement on Form S-1 with the Securities Exchange
Commission to register all of such shares and warrants underlying the Financing
no later than ninety (90) days following the Closing. If the registration
statement is not declared effective by the Securities Exchange Commission within
six (6) months of the filing date, then the warrants shall be exerciseable on a
cashless basis.
2

--------------------------------------------------------------------------------

In connection with the foregoing amendment and restatement of Paragraph 6 of the
LOI, which has the effect of removing the Company's obligation to conduct a
second financing on a best efforts basis following the Closing, (i) the
references to "the Financings" in Paragraphs 4, 7 and 11 of the LOI are hereby
amended to reflect references to "the Financing," (ii) the reference to
"87,500,000 shares of common stock" in Paragraph 7 of the LOI is hereby amended
to reflect "77,500,000 shares of common stock," and (iii) the references to "the
First Financing" in Paragraphs 9 and 12 of the LOI are hereby amended to reflect
references to "the Financing."
5.
Capitalization Table.  Exhibit B to the LOI, which sets forth the capitalization
of the Company as of the Closing, after giving effect to the Exchange and the
Financing, is hereby amended and restated in its entirety to read as set forth
on Schedule A attached hereto.

6.
Termination of LOI.  Paragraph 22 of the LOI is hereby amended and restated in
its entirety to read as follows:

"22. This LOI may be terminated prior to entering into the Definitive Agreement
(i) by mutual written agreement of the parties, (ii) by either party if the
Definitive Agreement has not been entered into by October 31, 2018 through no
fault of the terminating party, or (iii) by either party in the event of a
material breach of this LOI by the other party.  Except for any monies advanced
or loaned under this LOI, neither party shall be entitled to any compensation or
damages on any ground whatsoever which may be due to or arising from any
termination of this LOI."
7.
Effect of Amendment.  Except as specifically modified by this Second Amendment,
all the terms and provisions set forth in the LOI, as amended by the First
Amendment, which are not in conflict with the terms of this Second Amendment
shall remain unchanged and in full force and effect.

8.
Governing Law.  This Second Amendment shall be governed by and construed in
accordance with the laws of State of Nevada, without regard to principles of
conflict of laws that would cause the laws of any other jurisdiction to apply.

9.
Counterparts.  This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.

[Signature Page Follows]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to Binding
Letter of Intent to be executed as of the 25th day of September, 2018.




Vortex Blockchain Technologies Inc.
(formerly UA Granite Corporation)




By:  /s/ Angel Luis Reynoso Vasquez 
Name:  Angel Luis Reynoso Vasquez
Title:  President






Vortex Network, LLC




By:  /s/ Craig Bergman 
Name:  Craig Bergman
Title:  Managing Member


4

--------------------------------------------------------------------------------

SCHEDULE A


EXHIBIT B
CAPITALIZATION TABLE

 
Shares at Closing
Percentage
Shares after
Closing and Financing
Percentage
Current (Company) Shareholders
10,000,000
13.33%
10,000,000
12.90%
         
Vortex Members
65,000,000
86.67%
65,000,000
83.87%
         
New Investors under Financing
   
2,500,000
3.23%
         
Total
75,000,000
100.00%
77,500,000
100.00%
         
Warrant Holder
Price
       
Financing Warrants
$1.00
   
2,500,000
           
Fully Diluted Number
75,000,000
 
80,000,000
 

 
 











1